FILED
                           NOT FOR PUBLICATION                              NOV 23 2016

                                                                         MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                        U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


RAUL ARELLANO,                                   No. 16-55222

              Plaintiff-Appellant,               D.C. No. 3:14-cv-02401-MMA-
                                                 JLB
 v.

E. OJEDA, Correctional Sergeant; et al.,         MEMORANDUM*

              Defendants-Appellees.


                    Appeal from the United States District Court
                       for the Southern District of California
                    Michael M. Anello, District Judge, Presiding

                          Submitted November 16, 2016**

Before:      LEAVY, BERZON, and MURGUIA, Circuit Judges.

      California state prisoner Raul Arellano appeals pro se from the district

court’s judgment dismissing his 42 U.S.C. § 1983 action alleging deliberate

indifference to his health and safety arising from allegedly unsanitary conditions.

We have jurisdiction under 28 U.S.C. § 1291. We review de novo. Resnick v.

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Hayes, 213 F.3d 443, 447 (9th Cir. 2000) (dismissal under 28 U.S.C. § 1915A);

Barren v. Harrington, 152 F.3d 1193, 1194 (9th Cir. 1998) (order) (dismissal

under 28 U.S.C. § 1915(e)(2)(B)(ii)). We reverse and remand.

      In the operative second amended complaint, Arellano alleged that the toilet

in his solitary confinement cell clogged and overflowed for a period of several

days, and defendants failed adequately to address the sanitation issue, thereby

exhibiting deliberate indifference. These allegations, taken as true, were

“sufficient to warrant ordering [defendants] to file an answer.” Wilhelm v. Rotman,

680 F.3d 1113, 1116 (9th Cir. 2012); see also Farmer v. Brennan, 511 U.S. 825,

847 (1994) (“[A] prison official may be held liable under the Eighth Amendment

for denying humane conditions of confinement . . . if he knows that [inmate faces]

a substantial risk of serious harm and disregards that risk by failing to take

reasonable measures to abate it.”); Anderson v. County of Kern, 45 F.3d 1310,

1314 (9th Cir. 1995) (“[S]ubjection of a prisoner to lack of sanitation that is severe

or prolonged can constitute an infliction of pain within the meaning of the Eighth

Amendment.”). Accordingly, we reverse the district court’s dismissal for failure to

state a claim and remand for further proceedings.

      REVERSED and REMANDED.




                                           2                                     16-55222